DETAILED ACTION
Claims 1-10 and 14-23 are pending in the application. Claims 11-13 have been cancelled. 


Response to Arguments
2.  	Applicant’s arguments, see page 6, filed 06/21/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1-10 and 14-23 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance: 
  	“A camera, comprising: 
  	surfaces comprising: 
  	a first surface; and 
  	a second surface located on a different side of the camera than the first surface; microphones comprising: 
  	a first microphone located on the first surface; and 
  	a second microphone located on the second surface; and a sensor controller configured to: 
  	receive audio inputs from the first microphone and the second microphone simultaneously; 
  	select the first microphone or the second microphone based on the audio inputs so that one of the first and second microphones is a selected microphone, wherein the selected microphone receives the audio input having the lowest decibel level; and
  	record audio data from only the selected microphone.”

  	The closest prior art of record relied upon is Chen et al (US 8,401,178 B2) which discloses a mobile device comprising multiple surfaces having multiple mic for recording audio and selecting the mic based on the incoming audio. Zurek et al (US 2014/0278395 A1) further discloses a smartphone comprising multiple microphones which measure audio as well as wind speed. However, the prior art of record, taken alone or in combination, fails to teach select the first microphone or the second microphone based on the audio inputs so that one of the first and second microphones is a selected microphone, wherein the selected microphone receives the audio input having the lowest decibel level, and record audio data from only the selected microphone. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697